Citation Nr: 1000172	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-38 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed as secondary to 
bilateral plantar faciitis and posterior tibialis tendonitis.

2.  Entitlement to service connection for cervical spine 
strain, claimed as secondary to bilateral plantar faciitis 
and posterior tibialis tendonitis.

3.  Evaluation of left posterior tibialis tendonitis, rated 
as 10 percent disabling prior to October 24, 2007, and as 20 
percent disabling thereafter.

4.  Evaluation of right posterior tibialis tendonitis, 
currently rated as 10 percent disabling.

5.  Evaluation of bilateral plantar faciitis, currently rated 
as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1988 to May 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

The Veteran testified before a hearing officer at the RO in 
June 2007.  He also testified before the undersigned Veterans 
Law Judge via videoconferencing technology in October 2009.  
Transcripts of the hearings have been associated with the 
record.


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine is 
unrelated to the service-connected foot disabilities.

2.  Cervical spine strain is unrelated to the service-
connected foot disabilities.

3.  For the period prior to October 24, 2007, left posterior 
tibialis tendonitis was manifested by moderate limitation of 
motion of the ankle, with no evidence of ankylosis or 
malunion.

4.  For the period from October 24, 2007, left posterior 
tibialis tendonitis is manifested by marked limitation of 
motion of the ankle, with no evidence of ankylosis.

5.  For the period prior to March 27, 2009, right posterior 
tibialis tendonitis was manifested by moderate limitation of 
motion of the ankle, with no evidence of ankylosis or 
malunion.

6.  For the period from March 27, 2009, right posterior 
tibialis tendonitis is manifested by marked limitation of 
motion of the ankle, with no evidence of ankylosis.

7.  Bilateral plantar faciitis is manifested by moderate 
disability of each foot.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine is not 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2006).

2.  Cervical spine strain is not proximately due to or the 
result of service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2006).

3.  For the period prior to October 24, 2007, the criteria 
for an evaluation in excess of 10 percent for left posterior 
tibialis tendonitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2009).  

4.  For the period from October 24, 2007, the criteria for an 
evaluation in excess of 20 percent for left posterior 
tibialis tendonitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2009).  

5.  For the period prior to March 27, 2009, the criteria for 
an evaluation in excess of 10 percent for right posterior 
tibialis tendonitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2009).  

6.  For the period prior to March 27, 2009, the criteria for 
an evaluation of 20 percent, and no higher, for right 
posterior tibialis tendonitis have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2009).  

6.  The criteria for an evaluation of 10 percent for left 
plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 
4.40, 4.45, 4.71a, Diagnostic Codes 5276, 5284 (2009).

7.  The criteria for an evaluation of 10 percent for right 
plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 
4.40, 4.45, 4.71a, Diagnostic Codes 5276, 5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

A letter dated in June 2006 discussed the evidence necessary 
to establish service connection for the Veteran's claimed 
bilateral foot condition.  It asked the Veteran to identify 
evidence and told him how VA would assist him in obtaining 
evidence.  It listed the evidence of record.  This letter 
also discussed the manner in which VA determines disability 
ratings and effective dates.

A March 2007 letter advised the Veteran of the evidence 
necessary to establish service connection on a secondary 
basis.  The evidence of record was discussed, and the Veteran 
was told how VA would assist him in obtaining further 
relevant evidence.  This letter also discussed the manner in 
which VA determines disability ratings and effective dates.

In May 2008 the Veteran was provided with the criteria for 
the evaluation of his service-connected foot disabilities.  

The content of the notice provided to the Veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

With respect to the claims for increase, the Board notes that 
this is a case in which the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service- connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied. 

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  The Board notes that the Veteran 
has reported that he is in receipt of Social Security 
Administration (SSA) disability benefits, but he has 
specifically stated that the basis for those benefits is 
major depression, and that the records upon which SSA based 
the grant of benefits have also been submitted to VA.  

VA examinations were carried out, and the Board finds that 
they were adequate in that the examiners reviewed the record, 
interviewed the Veteran, and performed appropriate physical 
examinations prior to providing their conclusions.  The Board 
notes that the Veteran has disputed examiner statements that 
question whether he provided full effort during testing; 
however, the Board notes that the VA examinations were 
conducted by neutral, skilled health care providers, and that 
the reports of record are thorough and consistent with 
contemporaneous treatment records.  For these reasons, the 
Board concludes that the findings of the VA examiners are 
more persuasive than the Veteran's assertions to the 
contrary, and that the reports are adequate on which to base 
a decision.

The Veteran has not identified any additional evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.



Analysis

	Service Connection for Lumbar and Cervical Spine

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability. 38 C.F.R. § 3.310 (2009).  This 
includes disability made chronically worse by service- 
connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).   
The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the Veteran's claims were filed 
before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

An October 2006 VA treatment record notes the Veteran's 
complaint of back pain for one week, following a long drive.  

Records from Central Arkansas Sports Medicine indicate that 
the Veteran was initially seen in January 2007.  The provider 
noted that the Veteran favored his left foot and had 
resulting increased discomfort in his low back.  He concluded 
that the Veteran would benefit from skilled physical therapy 
to decrease the pain in his feet and low back.

A February 2007 VA treatment record indicates the Veteran's 
complaint of back pain caused by his feet.  He reported that 
he was undergoing physical therapy.  The pertinent assessment 
was low back pain secondary to feet.

A VA examination was carried out in April 2007.  The examiner 
reviewed the Veteran's history.  The Veteran reported that 
his low back had bothered him intermittently for 
approximately five years.  He denied injury.  He also stated 
that his neck bothered him occasionally.  He denied numbness, 
as well as bowel and bladder changes.  He denied having 
missed work due to medical problems.  On physical 
examination, the Veteran used a cane, though the examiner 
noted that he could walk with a completely normal gait 
without it.  Examination of the back and neck was affected by 
self limitation.  X-rays of the lumbar spine revealed a 
slight left tilt, but such was felt to be positional.  X-rays 
of the cervical spine revealed some straightening of lordosis 
with preserved disc spaces and alignment.  The diagnosis was 
history of spinal sprain involving lumbar and cervical areas.  
The examiner opined that the Veteran's symptoms were minor.  
He noted that the Veteran's gait was normal and would not be 
a cause for any symptoms in his spine.  He pointed out that 
the Veteran's ability to walk was normal and that he did not 
need a cane.  An addendum to the examination report indicates 
that the Veteran had returned with records from Central 
Arkansas Sports Medicine.  The examiner noted that he had 
reviewed the records and that they did not materially change 
his opinion.

The May 2007 report of a private MRI indicates an annular 
bulge at L5-S1, mild stenosis at L4-5 and an annular bulge at 
L3-4.  The Veteran was seen by a private physician in May 
2007, who provided an impression of chronic low back pain 
with left lower extremity radiculopathy, disc herniation at 
L5-S1 and bilateral lumbar facet joint spondylosis.  The 
Veteran underwent epidural injections.

An additional VA examination was carried out in September 
2007.  Following examination and review of the record, the 
examiner stated that he would have to resort to mere 
speculation to state that the Veteran's feet caused his 
cervical and lumbar spine problems.  He stated his belief 
that there was no scientific evidence supporting the 
Veteran's claim, and that unless there was some abnormality 
in gait, leg length discrepancy, etc.  He noted that he did 
not see anything on examination that would lead him to 
believe that the Veteran's neck and back problems were from 
his feet.  

The November 2007 report of a chiropractor notes an 
impression of lumbar spine injury with bulging of a lumbar 
disc and associated joint stiffness, muscle spasm, and nerve 
pain.

A January 2008 record from Little Rock Spine and Joint Clinic 
indicates continued complaints of back pain.  

The report of a VA MRI conducted in February 2008 discloses 
that the vertebral bodies were in normal anatomic alignment 
and that vertebral body heights were maintained.  The report 
of a VA MRI conducted in April 2008 reflects moderate 
bilateral facet and ligamentous hypertrophy at L3-4, L4-5, 
and L5-S1.  There was no disc bulge or stenosis.  

On VA orthopedic examination in June 2008, the Veteran's 
history was reviewed.  Following physical examination, the 
assessment was normal cervical spine and lumbar strain.  The 
examiner noted that the Veteran did not have an abnormal, 
mechanical axis and that radiographically he did not have any 
abnormalities.  He indicated that there were no accelerated 
degenerative changes present.  He concluded that given the 
fact that the Veteran did not have an abnormality of the 
mechanical axis, there should not be abnormal stresses on the 
lumbar and cervical spine.  He indicated that it was less 
likely than not that the cervical and lumbar spine conditions 
were related to the bilateral foot condition.

At his October 2009 hearing, the Veteran testified that he 
was told by a private physician that his back disability was 
related to his foot disabilities.  He also stated that his 
private podiatrist had indicated a relationship.  

Having carefully reviewed the record, the Board has 
determined that service connection is not warranted for the 
claimed cervical and lumbar spine disabilities.  Initially, 
the Board notes that the Veteran has not contended that these 
claimed disabilities are directly related to service.  
Rather, he asserts that they are due to his service connected 
ankle and foot disabilities.

For purposes of establishing secondary service connection, 
there is post-service medical evidence of foot and ankle 
disability for which the Veteran is in receipt of service 
connection.  The Board acknowledges that a private physical 
therapist has suggested that favoring the left foot had 
caused discomfort in the Veteran's low back.  However, VA 
examiners have concluded that the claimed disabilities are 
not related to the service-connected foot disabilities.  
Specifically, the April 2007 examiner indicated that the 
Veteran's gait was normal and would not be a cause for any 
symptoms in his spine.  The September 2007 examiner stated 
that there was no scientific evidence supporting the 
Veteran's contention.  The June 2008 examiner concluded that, 
given absence of an abnormal gait, there should not be 
abnormal stress on the spine and that it was less likely than 
not that the spine conditions were related to the bilateral 
foot condition.  In essence, the VA examiners provided 
reasoned opinions, based on complete review of the record, 
interview, and examination.  In assigning high probative 
value to these opinions, the Board notes that the examiners 
had the claims file for review, specifically discussed 
evidence contained in the claims file, obtained a history 
from the Veteran, and conducted complete examinations.  There 
is no indication that the VA examiners were not fully aware 
of the Veteran's past medical history or that they misstated 
any relevant fact.  The Board specifically notes that the 
April 2007 examiner stated that review of the records from 
Central Arkansas Sports Medicine did not materially change 
his opinion regarding the etiology of the Veteran's claimed 
cervical and lumbar spine disabilities.  The Board thus finds 
the VA examiners' opinions to be of greater probative value.  
Accordingly, service connection on a secondary basis must be 
denied.

The Board has considered the Veteran's statements concerning 
the etiology of these claimed disabilities.  The Veteran is 
certainly competent to report the onset of symptoms and the 
circumstances surrounding such.  However, the Board finds 
that the Veteran is not competent to state whether the 
claimed spine disabilities are related either to service or 
to his service-connected foot disabilities.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a Veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
The Board finds that the etiology of these claimed 
disabilities is far too complex a medical question to lend 
itself to the opinion of a layperson.  

Finally, with respect to the claimed cervical spine 
disability, the Board notes that the June 2008 VA examiner 
assessed the Veteran's cervical spine as normal.  The April 
2007 examination report indicates a history of spinal sprain 
involving the cervical spine.  However, there is no evidence 
of a definitive diagnosis pertaining to the Veteran's 
cervical spine.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine and cervical 
spine strain, and there is no doubt to be resolved.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).	

	
        

Ratings

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2009).  

In determining the level of impairment, the disability must 
be considered in the context of the entire recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2009).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2009).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether further staged ratings are 
warranted and has assigned such ratings as discussed below.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  38 C.F.R. § 4.20.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v Brown, 
5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.

A VA X-ray study dated in April 2006 indicates that there 
were no definite focal or joint abnormalities.  VA treatment 
records reflect that in June 2006, the Veteran complained of 
pain in the bilateral arches, especially after prolonged 
weight bearing.  Physical examination revealed pain on 
palpation of the plantar fascia under both arches.  The 
assessment was plantar faciitis.  Arch supports were ordered.  
In September 2006 the Veteran reported that the new arch 
supports did not help and that he still experienced foot 
pain.   

An October 2006 report by the Veteran's private podiatrist 
indicates the Veteran's report of pain, burning, and 
intermittent tingling.  He noted that his feet ached and 
became tired with increased activity.  He indicated that the 
pain had been gradually getting worse.  He reported that arch 
supports had not helped.  Physical examination revealed no 
hallux valgus deformities or limitation of dorsiflexion of 
the hallux at the first metatarsophalangeal  joints 
bilaterally.  There was mild hyperextension of the hallux 
interphalangeal joints indicating functional hallux limitus 
deformities bilaterally.  There was no pain or crepitus with 
range of motion.  There were no Tailor bunion deformities.  
There was contraction of the lesser digits with varus 
rotation of the fourth and fifth digits bilaterally.  There 
were no masses.  There was mild tenderness with palpation of 
the sinus tarsi region on the left, of the attachment of the 
posterior tibial tendon to the navicular bilaterally, and of 
the plantar aspect of the heels bilaterally.  There was no 
edema or erythema.  Weight bearing dorsal plantar and lateral 
views revealed an increased calcaneal inclination angle with 
anterior displacement of the cyma line and mild increased of 
the calcanocubiod angle bilaterally with a hyperostosis on 
the dorsal aspect of the talar head on the left.  There was 
instability of the long first ray with mild hyperextension of 
the hallux interphalangeal joint.  There was contracture of 
the lesser digits with varus rotation of the fourth and fifth 
digits bilaterally.  There was evidence of excessive 
midtarsal and subtalar joint pronation.  Bone density 
appeared normal.  The assessment was painful plantar faciitis 
bilaterally and painful posterior tibial tendonitis bilateral 
with tarsal tunnel syndrome.  The provider also noted that 
the Veteran had a high arched foot type with compensatory mid 
tarsal and subtalar joint pronation.  

A VA podiatry note dated in October 2006 indicates that there 
were no calluses and no evidence of areas of increased 
pressure.  There were no areas of localized edema, erythema, 
or increased temperature.  The medial arches were well-
maintained with subtalar joint range of motion within normal 
limits.  Ankle joint dorsiflexion was slightly greater than 
90 degrees bilaterally.  There was mild pain on palpation 
along the entire course of the medial band of the plantar 
fascia, as well as mild tenderness on palpation to the area 
of the sinus tarsi bilaterally.  A bony prominence was 
palpated at the dorsolateral aspect of them midtarsal joint.  
No other significant findings or deformities were noted.  The 
assessment was generalized foot pain and fatigue and plantar 
faciitis.  The provider noted that the Veteran's presentation 
was most consistent with generalized foot fatigue, which was 
most commonly associated with prolonged weight bearing 
activity and the foot  not being properly cushioned and 
supported.  

On VA examination in October 2006, the Veteran reported that 
his foot problems began in 1993, but denied specific injury 
or trauma.  He indicated that he had bilateral foot pain on 
the plantar aspect as well as the dorsum.  He endorsed 8/10 
pain while sitting and 10/10 pain with activity.  He stated 
that arch supports had not helped.  He reported that his foot 
problems limited his daily activities, but denied flare-ups.  
Physical examination of the left lower extremity revealed 4/5 
strength to include great toe extension, flexion, plantar 
flexion, dorsiflexion, eversion, and inversion.  The examiner 
noted that the decreased strength was felt to be secondary to 
poor effort rather than a true decrease in strength.  The 
posterior tibialis tendon on the left was intact and was 
mildly tender to palpation.  The peroneal tendons were intact 
and nontender to palpation.  The Veteran was tender to 
palpation on the plantar fascia on the midfoot.  The Achilles 
tendon and calcaneus were aligned.  On the right, talar tilt 
and anterior drawer were negative.  The Veteran was tender to 
palpation along the midfoot and the plantar fascia.  There 
was no tenderness to palpation a the insertion of the 
Achilles tendon.  The Achilles was in good alignment.  
Bilaterally, range of motion was five degrees of dorsiflexion 
and 30 degrees of plantar flexion; there was no change with 
repetition. There was no pain on range of motion and no 
effusion.  The Veteran was noted to have high cavus feet 
bilaterally.  There was no evidence of abnormal weight 
bearing.  There was no instability or crepitus.  The examiner 
noted that there was mild discomfort associated with 
examination and that it was conceivable that pain could 
further limit function, but that it was not feasible to 
attempt to express that in terms of additional limitation of 
motion.  X-rays revealed some mild degenerative change in the 
left posterior subtalar joint and the talonavicular joint.  
The right foot was normal.  The diagnosis was bilateral 
plantar fasciitis and posterior tibialis tendonitis.  

In October 2007 the Veteran underwent surgery for a ganglion 
cyst of  the left mid foot and hyperostosis of the dorsal 
lateral aspect of the left mid foot.

A VA treatment note shows that in June 2008 the Veteran 
complained of continued bilateral foot pain, describing it as 
shooting pain at the tops of both feet.  He also reported a 
feeling of tightness under the arches of both feet.  The 
provider suggested that the Veteran return to his private 
podiatrist and consider surgery.

A June 2008 treatment report from the Veteran's private 
podiatrist indicates that the Veteran had tenderness along 
the medial slip of the plantar fascia.  There were no hallux 
valgus deformities or limitation of dorsiflexion of the 
hallux at the first metatarsophalangeal joints bilaterally.  
There was mild hyperextension of the hallux interphalangeal 
joints indicating functional hallux limitus deformities.  
There was no pain or crepitus with range of motion.  There 
were no Tailor bunion deformities.  Vascular status was 
intact.  The assessment was bilateral painful plantar 
fasciitis and a high arched foot type with compensatory 
midtarsal and subtalar joint pronation bilaterally.

On VA orthopedic examination in June 2008, the Veteran 
reported 7/10 pain located in the plantar and dorsal aspect 
of his feet.  He indicated that he would walk a block.  The 
examiner noted that he used a cane and prescription 
orthotics.  He also noted that the Veteran had no problems 
with activities of daily living and that he worked in 
housekeeping at a VA hospital.  Examination of the lower 
extremities revealed decreased sensation on the plantar and 
dorsal aspect of the feet.  The examiner noted that it was of 
a nondermatomal distribution.  He also noted that the Veteran 
did not put forth full effort, indicating that strength was 
4/5 with no focal deficits.  Range of motion of the left foot 
and ankle included 10 degrees of dorsiflexion and 10 degrees 
of plantar flexion.  Active and passive motion were the same, 
and there was no change with repetitive motion.  The axis of 
the Achilles tendon was in line with the tibia and there was 
no abnormal weight bearing.  There was a cavus deformity and 
the Veteran was tender to palpation over the plantar aspect 
of the foot.  Examination of the right foot revealed 
dorsiflexion to 10 degrees and plantar flexion to 40 degrees.  
Active and passive ranges of motion were the same and there 
was no change with repetition.  There was no pain with 
motion.  The axis of the Achilles was in line with the axis 
of the tibia.  There was no evidence of abnormal weight 
bearing.  The Veteran was tender to palpation in the mid foot 
plantar fascia.  There was no crepitus or instability.  
Imaging studies of the feet revealed no fracture, dislocation 
or bony destructive lesion of either foot.  The assessment 
was bilateral plantar fasciitis and residuals of dorsal 
ganglion excision not related to the service-connected 
plantar fasciitis.    

In September 2008 the Veteran's private podiatrist provided 
his employer with her assessment of the Veteran's vocational 
limitations.  She indicated that he was able to stand and 
walk for six hours per day and that he was capable for 
lifting or carrying up to 25 pounds for two hours per day.  

In January 2009 the Veteran was advised by the Office of 
Personnel Management (OPM) that his application for 
disability retirement had been approved, and that he was 
found to be disabled from his position in housekeeping due to  
major depression.

An additional VA examination was carried out in March 2009.  
Regarding his tendonitis, the Veteran reported that he 
continued to have soreness, particularly in the mid-foot 
area.  He indicated that his private podiatrist had suggested 
steroid injections in his feet.  The examiner noted that the 
Veteran did not use a cane, and that he had custom orthotics 
that did help some.  The Veteran related that he could not 
run or stand for prolonged periods, and that he could only 
walk short distances.  He complained of 7/10 pain related to 
his bilateral plantar fasciitis, primarily over the plantar 
and dorsal aspect of his feet.  The Veteran related that he 
had trouble with stairs.  Examination of the ankles revealed 
no redness, tenderness, or swelling.  Dorsiflexion was to 10 
degrees bilaterally, and plantar flexion was to five degrees 
on the right and to 10 degrees on the left.  There was no 
loss in range of motion due to pain, fatigue, weakness, or 
incoordination.  The right foot was tender to palpation 
anterior to the calcaneus and along the medial arch up to the 
ball of the foot, and was also tender along the midfoot 
anterior to the calcaneus and extending to the ball of the 
foot.  There was no tenderness on the lateral aspect of the 
right foot.  The left foot was tender to palpation, worse 
than the right foot.  The left foot tenderness was anterior 
to the calcaneus and extended along the medial arch up to the 
ball of the foot and also along the midfoot to the ball of 
the foot.  The examiner noted that the Veteran had high 
medial arches bilaterally, and that his Achilles tendons were 
in proper alignment.  There was no pain on manipulation of 
the feet.  He indicated that while there was considerable 
tenderness, there was no painful motion, edema, weakness, or 
instability.  

At his October 2009 hearing, the Veteran testified that he 
had daily pain and that he could not stand for long periods, 
nor could he walk.  He indicated that he had problems 
sleeping due to the pain.  He noted that he used orthotics, 
orthotic shoes, and a cane.  He stated that he had problems 
with calluses and hammertoes.  

	Tendonitis

This disability is rated under DCs 5024-5271.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned. The 
additional code is shown after a hyphen.  38 C.F.R. § 4.27 
(2009).

Under DC 5024, tenosynovitis is rated on limitation of motion 
of the affected parts, as for degenerative arthritis.  38 
C.F.R. § 4.71a, DC 5024.  DC 5024 is listed as part of a 
group of DCs governing disabilities to be rated by analogy to 
degenerative arthritis.  Under DC 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, the disability is to be rated as follows: with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, 20 percent; with X- ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, 10 percent.  38 C.F.R. § 4.71a, DC 5003.

Under DC 5271, moderate limitation of motion of the ankle 
warrants a 10 percent disability rating, and marked 
limitation of motion of the ankle warrants a 20 percent 
disability rating.

The average normal range of motion of the ankle is from zero 
to 20 degrees of dorsiflexion and from zero to 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II.

		Left Leg  

As an initial matter, the Board notes that serve connection 
was originally granted for left posterior tibialis tendonitis 
in a November 2006 rating decision, and a 10 percent 
evaluation assigned.  A code sheet attached to an August 2008 
rating decision indicates that a 20 percent evaluation was 
assigned for this disability from October 24, 2007.  This 
increase was neither discussed nor explained in that rating 
decision; however, a February 2009 statement of the case does 
indicate that the increase was based in part on findings from 
the June 2008 VA examination.  The basis for the effective 
date of October 24, 2007 remains unclear.  

In any event, upon review of the record, the Board has 
determined that a higher evaluation is not warranted prior to 
October 24, 2007.  The evidence pertaining to the period 
prior to October 2007 includes the October 2006 examination 
report, which disclosed dorsiflexion of five degrees and 
plantar flexion of 30 degrees.  Such does not demonstrate 
marked limitation of  motion.  Moreover, the examiner stated 
that there was no pain on range of motion and no effusion.  
The Board additionally notes that there is no evidence of 
ankylosis, malunion, or deformity which might serve as the 
basis for a higher evaluation.  In summary, the 10 percent 
evaluation assigned for this period accurately contemplates 
the objective findings, and a higher evaluation is not for 
assignment.

Regarding the period from October 24, 2007, the Board has 
determined that an evaluation in excess of 20 percent is not 
for application.  This is the maximum evaluation available 
for limitation of motion of the ankle, and contemplates 
marked limitation.  While higher evaluations are available 
for ankylosis or malunion with deformity, the objective 
evidence does not demonstrate either of those findings.  

The Board has considered the Veteran's arguments with respect 
to this disability, and acknowledges that he is competent to 
report his symptoms and their perceived severity.  However, 
the more probative evidence consists of that prepared by 
neutral skilled professionals, and such evidence demonstrates 
that evaluations in excess of 10 percent prior to October 24, 
2007 and 20 percent thereafter are not warranted.

        Right Leg

Careful review of the record has led the Board to conclude 
that prior to the date of the most recent VA examination on 
March 27, 2009, the assigned rating of 10 percent is 
appropriate.  The objective evidence for this period 
indicates that the Veteran had five degrees of dorsiflexion 
and 30 degrees of plantar flexion in October 2006, and 10 
degrees of dorsiflexion and 40 degrees of plantar flexion in 
June 2008.  In both instances, the examiners specifically 
stated that the Veteran appeared not to put forth full 
effort.  Following the June 2008 examination, the only 
evidence of record discussing objective findings is the 
September 2008 report by the Veteran's private podiatrist, 
which indicates that while he was vocationally limited, the 
Veteran was able to stand and walk for six hours per day and 
was capable of lifting or carrying up to 25 pounds for two 
hours per day.  

A higher evaluation for the period prior to March 27, 2009 
requires evidence of marked limitation of motion of the 
ankle.  This is not shown by the objective evidence 
pertaining to this period.  Rather, the Veteran retained good 
range of motion as demonstrated by the examination reports of 
record.  Moreover, there is no indication of ankylosis or 
malunion of the right ankle which might provide the basis for 
a higher evaluation for this period.  

For the period from March 27, 2009, the Board has determined 
that a 20 percent evaluation is warranted for the right 
posterior tibialis tendonitis.  The report of the March 2009 
VA examination reveals that dorsiflexion was to 10 degrees 
and plantar flexion was to five degrees.  Significantly, the 
examiner did not question the Veteran's effort in performing 
the range of motion testing.  Considerable tenderness was 
noted.  Based on this evidence, the Board finds that marked 
limitation of motion of the right ankle is demonstrated, and 
that a 20 percent evaluation is warranted from March 27, 
2009.  However, a higher evaluation is not for application.  
In this regard the Board notes that there is no evidence of 
ankylosis, malunion, or deformity which might serve as the 
basis for a higher evaluation.  

The Board has considered the Veteran's arguments with respect 
to this disability, and acknowledges that he is competent to 
report his symptoms and their perceived severity.  However, 
the more probative evidence consists of that prepared by 
neutral skilled professionals, and such evidence demonstrates 
that evaluations in excess of 10 percent prior to March 27, 
2009 and 20 percent thereafter are not warranted.

	Plantar Fasciitis

The Veteran's bilateral plantar fasciitis has been assigned a 
10 percent evaluation, having been rated as analogous to 
acquired flatfoot.  This rating contemplates moderate 
flatfoot with weight-bearing over or medial to the great toe, 
inward bowing of the tendo achillis, and pain on manipulation 
and use of the feet.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.  

Under Diagnostic Code 5276, a higher evaluation of 30 percent 
is assigned for severe bilateral acquired flatfoot, with 
objective evidence of marked deformity, pain on manipulation 
and use accentuated an indication of swelling on use, and 
characteristic callosities.  A 50 percent evaluation is 
assigned for pronounced bilateral acquired flatfoot, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  Id.

In this case, the Veteran's bilateral plantar fasciitis is 
manifested by pain and tenderness.  The evidence also shows 
that as opposed to flat feet, the Veteran has a high arched 
foot type with compensatory midtarsal and subtalar joint 
pronation.  The Board has therefore concluded that the 
Veteran's plantar fasciitis is more appropriately evaluated 
pursuant to the criteria for other foot injuries under 38 
C.F.R. § 4.71a, DC 5284, which allows for a 10 percent 
evaluation for moderate disability.  A 20 percent evaluation 
is warranted for moderately severe disability, and a 30 
percent evaluation for severe disability.  Id.

With this in mind, the Board has determined that a 10 percent 
evaluation is warranted for each foot.  The evidence 
demonstrates that there is no pain or crepitus on range of 
motion, and that there is no edema or erythema.  There is  
mild pain on palpation of the plantar fascia, as well as mild 
tenderness.  There has been no showing of abnormal weight 
bearing, and the Achilles tendon is properly aligned.  
Instability has not been reported.  The most recent 
examination in March 2009 revealed no pain on manipulation of 
the feet.  In essence, the objective evidence demonstrates no 
more than moderate disability caused by the bilateral plantar 
fasciitis.  Moreover, there is no evidence of flatfoot, claw 
foot, or nonunion or malunion of the tarsal bones which might 
serve as the basis for a higher evaluation.  Accordingly, a 
10 percent rating for each foot is appropriate.

The Board has considered the Veteran's arguments with respect 
to this disability, and acknowledges that he is competent to 
report his symptoms and their perceived severity.  However, 
given the more probative clinical findings above which fail 
to show more severe disability, the Board concludes that 
evaluations in excess of 10 percent are not warranted.

	Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service- 
connected left elbow disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The Board acknowledges that the Veteran 
has been medically retired during the pendency of this 
appeal; however, the record clearly indicates that the basis 
for that retirement was a psychiatric disorder and not the 
Veteran's foot and ankle disabilities.  There is little in 
the way of evidence pertaining to treatment of this 
disability or time lost from work that would lead the Board 
to conclude that marked interference with employment has been 
shown.  Under these circumstances, the Board finds that the 
Veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.App. 
337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.

Entitlement to service connection for cervical spine strain 
is denied.

Entitlement to an evaluation in excess of 10 percent for left 
posterior tibialis tendonitis for the period prior to October 
24, 2007 is denied.

Entitlement to an evaluation in excess of 20 percent for left 
posterior tibialis tendonitis for the period from October 24, 
2007 is denied.

Entitlement to an evaluation in excess of 10 percent for 
right posterior tibialis tendonitis for the period prior to 
March 27, 2009 is denied.

Entitlement to an evaluation of 20 percent for right 
posterior tibialis tendonitis for the period from March 27, 
2009 is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to a 10 percent evaluation for left foot plantar 
fasciitis is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to a 10 percent evaluation for right foot plantar 
fasciitis is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


